POCH, J. This cause comes before the Court, upon the joint stipulation of the parties to the instant claim. Said stipulation states as follows: 1. The instant claim sounds in tort and seeks recovery for personal injuries suffered as a result of an allergic reaction by Claimant to a certain drug administered to him on July 8, 1979, while he was a patient at Madden Mental Health Center. 2. The attorneys for the respective parties have conducted discovery, and, after evaluating the applicable facts and law and discussing the matter during several pretrial conferences with Commissioner Terrence Lyons, conclude that it would be in the best interests of the State and the Claimant to settle the claim without trial. 3. Both parties agree that an award of $7,000.00 would be a fair, reasonable and appropriate amount of compensation. 4. Both parties agree that said award would constitute full and final satisfaction of this claim and any other claim arising from the same facts as gave rise to the instant claim. 5. Both parties hereby waive trial, the taking of evidence and the submission of briefs for the instant claim. Although the Court is not bound by a stipulation such as this, it is also not desirous of interposing a controversy where none appears to exist. As long as the stipulation appears reasonable and fair, we see no reason to question its validity or to force the parties to take the time and expense of proving facts which they prefer not to dispute. The stipulation herein appears sufficient to sustain the granting of an award in the agreed amount. Claimant is hereby awarded the sum of $7,000.00 (seven thousand dollars and no cents) as full and final satisfaction of the instant claim.